                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                 MDL 2327

THIS DOCUMENT RELATES TO:

SUSAN D. WEST,

                                      Plaintiff,

v.                                                          Civil Action No. 2:12-cv-03855

ETHICON, INC.,
ETHICON WOMEN’S HEALTH AND UROLOGY,
GYNECARE, and
JOHNSON & JOHNSON,

                                      Defendants.


                          MEMORANDUM OPINION AND ORDER

         On September 5, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting

the death of Susan D. West during the pendency of this civil action. [ECF No. 54].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Susan D. West was the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: January 22, 2020




                                             2
